UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-1948


CHARLES DIXON,

                 Plaintiff – Appellant,

          v.

PATRICK DONAHOE; RENEE AVINGER,

                 Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:13-cv-00284-GCM)


Submitted:   December 9, 2013              Decided:   December 18, 2013


Before NIEMEYER and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles Dixon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Charles   Dixon      appeals       the    district    court’s      order

dismissing this action for failure to comply with the court’s

order to file an amended complaint.             We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons stated by the district court.                 Dixon v. Donahoe, No.

3:13-cv-00284-GCM (W.D.N.C. July 9, 2013).                    We dispense with

oral   argument   because      the    facts    and    legal     contentions    are

adequately    presented   in    the    materials      before    this   court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                        2